Citation Nr: 0836387	
Decision Date: 10/23/08    Archive Date: 10/31/08

DOCKET NO.  05-01 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for erectile dysfunction, 
to include as secondary to service-connected chronic 
prostatitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel

INTRODUCTION

The veteran had active service from August 1972 to July 1975.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 2004 by the 
Department of Veterans Affairs (VA) Jackson, Mississippi, 
Regional Office (RO).

The veteran requested a hearing before a decision review 
officer (DRO) in connection with the current claim.  The 
hearing was scheduled and subsequently held in July 2004.  
The veteran testified at that time and the hearing transcript 
is of record. 


FINDINGS OF FACT

1.  Erectile dysfunction was not present in service and any 
current erectile dysfunction is not attributable to any 
event, injury or disease during service.

2.  The veteran's erectile dysfunction is not etiologically 
related to his service-connected chronic prostatitis, nor has 
it been shown to have been aggravated by the service-
connected disorder.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service 
connection for erectile dysfunction are not met.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).

2.  Erectile dysfunction is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2007); Allen v. 
Brown, 7 Vet. App. 439 (1995).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Establishing Service Connection

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  Establishing service 
connection generally requires (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); 38 C.F.R. § 3.303(a) (2007). 
 
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and Department of Veterans Affairs 
regulations implementing them are intended as liberalizations 
applicable when the evidence would not warrant service 
connection without their aid.  38 C.F.R. § 3.303(d); 38 
U.S.C.A. § 1110.

Service connection may also be granted on a secondary basis 
for a disability which is proximately due to or the result of 
a service-connected disability.  When service connection is 
established for a secondary condition, the secondary 
condition shall be considered part of the original condition.  
38 C.F.R. § 3.310(a).  According to Allen v. Brown, 7 Vet. 
App. 439 (1995), secondary service connection may be found 
where a service-connected disability aggravates another 
condition (i.e., there is an additional increment of 
disability of the other condition which is proximately due to 
or the result of a service-connected disorder).





Factual Background and Analysis

The veteran contends in this case that his erectile 
dysfunction is secondary to his service-connected 
prostatitis.  The Board has also considered the theory of 
direct service connection for the sake of completeness.  The 
Board has reviewed the evidence of record, and regrettably, 
the preponderance of the evidence does not support a finding 
of service connection on either direct or secondary bases in 
this instance.

Service treatment records associated with the veteran's 
claims file are negative for any diagnosis of or treatment 
for erectile dysfunction.

The first pertinent post-service evidence of record is dated 
November 2002, nearly three decades after separation from 
service.  The veteran was afforded a VA Compensation and 
Pension (C&P) Examination at that time to assess the severity 
of his chronic prostatitis.  At the time of the examination, 
the veteran indicated that he was able to achieve an erection 
sufficient for sexual intercourse, but that it happened 
infrequently due to a lack of sexual desire.  The impression 
was chronic prostatitis and decreased libido, probably 
psychogenic.

In January 2003, the veteran sought treatment at a VA medical 
facility for chronic prostatitis.  A notation on the 
examination report indicated that the veteran was also being 
followed at that time for decreased libido and erectile 
dysfunction.  Follow-up VA treatment notes dated June and 
July 2003 revealed that the veteran received testosterone 
injections and Viagra to treat his erectile dysfunction.

The veteran was afforded a VA C&P examination in September 
2003 in connection with the current claim.  The examiner 
reviewed the veteran's medical records.  The examiner noted 
that the veteran had a long history of chronic prostatitis 
that was treated with numerous courses of antibiotics.  The 
veteran also reported having urinary frequency every hour 
during the day and four to five times at night.  The veteran 
stated at the time of the examination that he seldom achieved 
an erection, but that when he did, he was still able to 
successfully have intercourse.  The impression was chronic 
prostatitis, hypogonadism, and erectile dysfunction, probably 
secondary to hypogonadism.  The examiner further opined that 
although the veteran had chronic prostatitis, there was 
"absolutely no substantiated correlation" between the 
presence of prostatitis and erectile dysfunction.  Rather, 
the examiner indicated that the veteran's erectile 
dysfunction was "more likely than not" related to his 
hypogonadism.

The veteran testified before a decision review officer in 
July 2004.  In particular, the veteran testified that he had 
no problems with erectile dysfunction in service, and that 
his erectile dysfunction began in approximately 2000 
following VA treatment for chronic prostatitis.  The veteran 
also stated that it was his belief that his erectile 
dysfunction was secondary to his chronic prostatitis.  When 
asked to provide a basis for his opinion, the veteran was 
unable to do so.

The veteran also underwent a history and physical examination 
in June 2005 to assess the severity of his chronic 
prostatitis.  The veteran's past medical history was 
significant for erectile dysfunction.  

Given the evidence of record, the Board concludes that 
service connection for erectile dysfunction is not warranted 
in this case on either a direct or secondary basis.  As noted 
above, the veteran's STRs are negative for any diagnosis of 
or treatment for erectile dysfunction.  The first pertinent 
post-service evidence of erectile dysfunction is not dated 
until nearly three decades after separation from service.      

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has determined that a significant lapse in 
time between service and post-service medical treatment may 
be considered as part of the analysis of a service connection 
claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In 
this case, the lapse of nearly three decades between service 
and the first evidence of erectile dysfunction is evidence 
against the veteran's claim.  Although the veteran has 
currently diagnosed erectile dysfunction, there is no 
probative evidence of record linking this condition to his 
period of active service or to his service-connected 
prostatitis.  Rather, the probative evidence of record linked 
the erectile dysfunction to his hypogonadism, a non-service-
connected condition.
The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has in the past held that lay 
testimony is competent regarding features or symptoms of 
injury or disease when the features or symptoms are within 
the personal knowledge and observations of the witness.  
Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  

However, the Court has also held that lay persons, such as 
the veteran, are not qualified to offer an opinion that 
requires medical knowledge, such as a diagnosis or an opinion 
as to the cause of a disability that may be related to 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir 2007) (holding that a layperson may provide 
competent evidence to establish a diagnosis where the lay 
person is "competent to identify the medical condition").  
Here, the veteran is capable of observing symptoms such as 
loss of erectile power, but the veteran is not competent 
(i.e., professionally qualified) to offer an opinion as to 
the cause of this condition.

In view of the absence of abnormal findings in service and 
the first suggestion of pertinent disability many years after 
service, relating the veteran's erectile dysfunction to 
service would certainly be speculative, particularly where, 
as here, competent and probative medical evidence of record 
suggests that the origin of the veteran's condition was more 
likely than not related to his hypogonadism, a non-service-
connected condition.  Unfortunately, service connection may 
not be based on a resort to pure speculation or even remote 
possibility.  See 38 C.F.R. § 3.102 (2007).  

As an alternative to establishing the second and third prong 
in Hickson, the veteran may show a continuity of 
symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 
(2007) (citing 38 C.F.R. § 3.303(b) (2006); Savage v. Gober, 
10 Vet. App. 488, 495-97 (1997)).  Continuity of 
symptomatology may be established if (1) the condition was 
"noted" during service; (2) there is evidence of post-
service continuity of the same symptomatology; and (3) there 
is medical, or in certain circumstances, lay evidence of a 
nexus between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96.  
The evidence of record does not establish continuity of 
symptomatology in this case.  There is no in-service evidence 
of a diagnosis of or treatment for erectile dysfunction.  
Thus, this condition was not "noted" in service.  Moreover, 
the first evidence of erectile dysfunction was not noted 
until many years after service.  Consequently, the Board 
finds that the veteran failed to establish continuity of 
symptomatology in this case.

As previously stated, entitlement to direct service 
connection requires a finding that there is a current 
disability that has a relationship to an in-service injury or 
disease.  In this case, there is competent medical evidence 
showing diagnosed erectile dysfunction, but there is no 
competent, probative medical evidence to link this condition, 
which occurred many years after discharge from service, to 
the veteran's period of active service.  Accordingly, the 
Board concludes that the veteran's claim for direct service 
connection must be denied.  

While the veteran is not entitled to service connection for 
erectile dysfunction on a direct basis, the Board is 
nevertheless obligated to examine the veteran's claim of 
service connection for erectile dysfunction on a secondary 
basis.

To this end, the bulk of the veteran's argument with respect 
to this claim is based on his belief that his erectile 
dysfunction is secondary to his service-connected 
prostatitis.  As noted above, the veteran is competent to 
testify as a lay person about symptoms related to his 
erectile dysfunction.  See Layno v. Brown and Buchanan v. 
Nicholson, supra.  However, the veteran is not professionally 
qualified to offer an opinion as to the cause of his erectile 
dysfunction.  See Jandreau v. Nicholson, supra.  As a result, 
the Board finds that the veteran's statements and hearing 
testimony regarding the etiology of erectile dysfunction are 
not competent evidence and are not entitled to any probative 
value.

Specifically, the Board finds the September 2003 VA 
examination report to be highly probative medical evidence 
regarding the issue on appeal.  The VA examiner reviewed the 
veteran's medical records.  Based on the examiner's 
professional expertise and a review of the medical records, 
the examiner concluded that there was "absolutely no 
substantiated correlation" between the presence of 
prostatitis and erectile dysfunction in this case.  Rather, 
the examiner indicated that the veteran's erectile 
dysfunction was "more likely than not" related to his non-
service-connected hypogonadism.  Given the evidence of 
record, the Board finds that the preponderance of the 
evidence is therefore against a finding of service connection 
on a secondary basis.  The probative evidence of record 
linked the veteran's erectile dysfunction to his 
hypogonadism, and not his service-connected prostatitis.  
There is no probative evidence of record, and in fact, 
"absolutely no substantiated correlation" showing that the 
veteran's erectile dysfunction is proximately due to, the 
result of, or aggravated by his service-connected 
prostatitis.  

Accordingly, the Board finds that the criteria for 
entitlement to service connection for erectile dysfunction 
are not met under any theory of causation.  Thus, the 
veteran's claim is denied.  In reaching these conclusions, 
the Board has considered the applicability of the benefit-
of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1991); 
Alemany v. Brown, 9 Vet. App. 518 (1996).  

 Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the veteran is expected to provide.  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.
 
The Board finds that the veteran was not provided with proper 
notification in this case by way of a September 2003 letter 
from the RO.  In Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007), the United States Court of Appeals for the 
Federal Circuit held that any error by VA in providing the 
notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the veteran.  The Federal Circuit stated that 
requiring a veteran to demonstrate prejudice as a result of 
any notice error is inconsistent with the purposes of both 
the VCAA and VA's uniquely pro-veteran benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial unless VA can show 
that the error did not affect the essential fairness of the 
adjudication.  To do this, VA must show that the purpose of 
the notice was not frustrated, such as by demonstrating:  
(1) that any defect was cured by actual knowledge on the part 
of the veteran, see Vazquez-Flores v. Peake, 22 Vet. App. 37, 
48-9 (2008) ("[a]ctual knowledge is established by statements 
or actions by the claimant or the claimant's representative 
that demonstrate an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F.3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores, 22 Vet. App. at 56.

In this case, the Board finds that the presumption of 
prejudice is rebutted as the veteran was reasonably expected 
to understand what was required to substantiate his claim on 
any theory of entitlement based on the various notices 
provided, to include the January 2004 rating decision, the 
July 2004 hearing testimony, and the November 2004 statement 
of the case.  The veteran was informed in the January 2004 
rating decision of the reasons why his claim was initially 
denied, and he was provided with the information and evidence 
to substantiate his service connection claim on both direct 
and secondary bases in the November 2004 statement of the 
case.  The veteran's claim was readjudicated following notice 
of this information by way of a November 2005 supplemental 
statement of the case (SSOC).  

More importantly, the veteran also testified in July 2004 
that his erectile dysfunction was secondary to his service-
connected prostatitis.  When asked to provide a basis for 
this opinion, the veteran was unable to do so, yet he 
provided specific arguments concerning the propriety of an 
award based on secondary service connection in this case and 
about the alleged link between his erectile dysfunction and 
his service-connected prostatitis.  The Board further notes 
that the veteran did not raise the issue of direct service 
connection in this case, although the Board has considered 
this theory for the sake of completeness.  The veteran was 
also provided notice, in a March 2006 letter, of the 
information and evidence necessary to establish a disability 
rating and an effective date for the issue currently on 
appeal.

Given his contentions and the evidence of record, the Board 
finds that a reasonable person could be expected to 
understand what information and evidence is required to 
substantiate the claim.  The Board also finds that all of the 
relevant facts have been properly developed, and that all 
available evidence necessary for an equitable resolution of 
the issue has been obtained.  The veteran's service treatment 
records have been obtained.  The veteran's post-service 
treatment records have been obtained.  The veteran was 
afforded a VA examination in this case.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claim.  Therefore, no 
further assistance to the veteran with the development of the 
evidence is required.


ORDER

Service connection for erectile dysfunction, to include as 
secondary to chronic prostatitis, is denied.


____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


